Exhibit 10.6
Amendment No. 1 to
FirstEnergy Corp. Executive Deferred Compensation Plan
(Effective September 28, 1985, Amended and Restated as of January 1, 2005 and
Further Amended December 31, 2010)
WHEREAS, FirstEnergy Corp. (the “Company”) amended and restated the FirstEnergy
Corp. Executive Deferred Compensation Plan effective December 31, 2010 (the
“Plan”); and
WHEREAS, Section 10.1 of the Plan provides that the Plan may be amended, subject
to certain conditions, at any time by action of the Board of Directors of the
Company (the “Board”) or Compensation Committee of the Board (the “Compensation
Committee”) or by a writing executed on behalf of the Board or the Compensation
Committee by the Company’s duly elected officers; and
WHEREAS, Section 10.1 of the Plan also provides that any amendment to the Plan
will be effective on the first day of the calendar year following the adoption
by the Company of such amendment, provided that all participants are notified of
such amendment no later than November 15 of the year in which such amendment is
adopted; and
WHEREAS, the Board now desires to amend the Plan, effective January 1, 2012, to
change the definition of “Change in Control” and related terms in the Plan for
amounts deferred or accrued under the Plan on or after January 1, 2012; and
WHEREAS, the participants under the Plan will be notified of this Amendment
prior to November 15, 2011;
NOW, THEREFORE, in accordance with Section 10.1 of the Plan, the Plan is
amended, effective as of January 1, 2012, as follows:

 

 



--------------------------------------------------------------------------------



 



Appendix B is hereby amended by the deletion of said Appendix B in its entirety
and the substitution in lieu thereof of a new Appendix B to read as follows:
“APPENDIX B
Change in Control
‘Change in Control’ means:
(x) for amounts deferred or accrued under the Plan before January 1, 2012:
1. An acquisition by any Person (as defined in Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended from time to time, and any successor thereto
(the ‘Exchange Act’) and as used in Sections 13(d) and 14(d) thereof, including
a ‘group’ as defined in section 13(d) thereof) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of fifty percent
(50%) (twenty-five percent (25%) if such Person proposes any individual for
election to the Board of Directors or any member of the Board is the
representative of such Person) or more of either (i) the then outstanding shares
of common stock of the Company (‘Outstanding Company Common Stock’), or (ii) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (‘Outstanding Company
Voting Securities’); provided, however, that the following acquisitions will not
constitute a Change in Control:
(a) Any acquisition directly from the Company (excluding an acquisition by
virtue of the exercise of a conversion privilege);
(b) Any acquisition by the Company;
(c) Any acquisition by an employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company; or
(d) Any acquisition by any corporation pursuant to a reorganization, merger, or
consolidation if, following such reorganization, merger, or consolidation, the
conditions described in clauses 3(a), 3(b) and 3(c) of Subsection (x) of this
Appendix B are satisfied;
2. Individuals who, as of the date hereof, constitute the Board (the ‘Incumbent
Board’) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest (as such terms are
used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or
other actual or threatened solicitation of proxies or consents by or on behalf
of a Person other than the Board; or

 

2



--------------------------------------------------------------------------------



 



3. Consummation of a reorganization, merger, or consolidation or sale or other
disposition of all or substantially all of the assets of the Company, in each
case, unless, following such reorganization, merger, or consolidation or sale or
other disposition of assets:
(a) More than seventy-five percent (75%) of, respectively, the then outstanding
shares of common stock of the corporation resulting from such reorganization,
merger, consolidation, or acquiring such assets and the combined voting power of
the then outstanding voting securities of such corporation entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such reorganization,
merger, consolidation, or sale or other disposition of assets in substantially
the same proportions as their ownership, immediately prior to such
reorganization, merger, consolidation, or sale or other disposition of assets,
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities, as the case may be;
(b) No Person (excluding the Company, any employee benefit plan (or related
trust) of the Company or such corporation resulting from such reorganization,
merger, consolidation, or sale or other disposition of assets, and any Person
beneficially owning, immediately prior to such reorganization, merger,
consolidation, or sale or other disposition of assets, directly or indirectly,
twenty-five percent (25%) or more of the Outstanding Company Common Stock or
Outstanding Voting Securities, as the case may be) beneficially owns, directly
or indirectly, twenty-five percent (25%) or more of, respectively, the then
outstanding shares of common stock of the corporation resulting from such
reorganization, merger, or consolidation or acquiring such assets or the
combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors; and
(c) At least a majority of the members of the Board of Directors of the
corporation resulting from such reorganization, merger, or consolidation or
acquiring such assets were members of the Incumbent Board at the time of the
execution of the initial agreement providing for such reorganization, merger,
consolidation or sale or other disposition of assets; or
4. Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

 

3



--------------------------------------------------------------------------------



 



However, in no event will a Change in Control be deemed to have occurred, with
respect to a Participant, if the Participant is part of a purchasing group which
consummates the Change in Control transaction. The Participant will be deemed
‘part of a purchasing group’ for purposes of the preceding sentence if the
Participant is an equity participant or has agreed to become an equity
participant in the purchasing company or group (excluding passive ownership of
less than five percent (5%) of the voting securities of the purchasing company
or ownership of equity participation in the purchasing company or group which is
otherwise not deemed to be significant, as determined prior to the Change in
Control by a majority of the nonemployee continuing members of the Board of
Directors); and
(y) for amounts deferred or accrued (i.e., earned) under the Plan on or after
January 1, 2012:
1. An acquisition by any Person, directly or indirectly, of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act)
immediately after which such Person has beneficial ownership of twenty-five
percent (25%) or more of either: (i) the Outstanding Company Common Stock, or
(ii) the Outstanding Company Voting Securities; provided, however, that the
following acquisitions of beneficial ownership of Outstanding Company Common
Stock or Outstanding Company Voting Securities shall not constitute a Change in
Control:
(a) Any acquisition directly from the Company (excluding an acquisition by
virtue of the exercise of a conversion privilege, unless the security being so
converted was itself acquired directly from the Company);
(b) Any acquisition by the Company;
(c) Any acquisition by an employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company; or
(d) Any acquisition pursuant to a reorganization, merger, or consolidation
involving the Company or any direct or indirect wholly-owned subsidiary of the
Company, whether or not the Company is the surviving corporation in such
transaction (any of the foregoing, a ‘Reorganization’ for purposes of this
Subsection (y)), if, following such Reorganization, the conditions described in
clause (3) of Subsection (y) of this Appendix B below are satisfied;

 

4



--------------------------------------------------------------------------------



 



2. Individuals who, as of January 1, 2012, constitute the Board (the ‘Incumbent
Board’) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a Director subsequent to
January 1, 2012 whose election, or nomination for election by the Company’s
shareholders, is approved by a vote of at least a majority of the Directors then
comprising the Incumbent Board shall be considered as a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of either an actual or threatened
election contest (within the meaning of solicitations subject to Rule 14a-12(c)
of Regulation 14A promulgated under the Exchange Act or any successor rule) or
other actual or threatened solicitation of proxies or consents by or on behalf
of a Person other than the Board;
3. Consummation of a (A) Reorganization or (B) sale or disposition of all or
substantially all of the assets of the Company in one transaction or a series of
related transactions (determined on a consolidated basis), other than in
connection with a sale-leaseback or other arrangement resulting in the continued
utilization of such assets by the Company (a ‘Major Asset Disposition’), unless
in each case following such Reorganization or Major Asset Disposition (either, a
‘Major Corporate Event’) each of the following conditions is met:
(a) The Outstanding Company Voting Securities immediately prior to such Major
Corporate Event represent (either by remaining outstanding or by converting into
or being exchanged for voting securities of the surviving corporation) at least
sixty percent (60%) of the combined voting power of the surviving corporation
(including a corporation which, as a result of such Major Corporate Event, owns
the Company or all or substantially all of the assets of the Company)
outstanding immediately after such Major Corporate Event;
(b) No Person (excluding the Company, any employee benefit plan (or related
trust) of the Company or the resulting or acquiring corporation resulting from
such Major Corporate Event, and any Person beneficially owning, immediately
prior to such Major Corporate Event, directly or indirectly, twenty-five percent
(25%) or more of the Outstanding Company Common Stock or Outstanding Company
Voting Securities, as the case may be) beneficially owns, directly or
indirectly, immediately after consummation of such Major Corporate Event,
twenty-five percent (25%) or more of, respectively, the then-outstanding shares
of common stock of the resulting or acquiring corporation in such Major
Corporate Event, or the combined voting power of the then-outstanding voting
securities of such resulting or acquiring corporation that are entitled to vote
generally in the election of directors; and
(c) At least a majority of the members of the board of directors of the
corporation resulting from such Major Corporate Event were members of the
Incumbent Board at the time of the execution of the initial agreement providing
for such Major Corporate Event; or
4. Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

 

5



--------------------------------------------------------------------------------



 



However, in no event will a Change in Control be deemed to have occurred, with
respect to a Participant, if the Participant is part of a purchasing group which
consummates the Change in Control transaction. The Participant shall be deemed
‘part of a purchasing group’ for purposes of the preceding sentence if the
Participant is an equity participant or has agreed to become an equity
participant in the purchasing company or group (excluding passive ownership of
less than five percent (5%) of the voting securities of the purchasing company
or ownership of equity participation in the purchasing company or group which is
otherwise not deemed to be significant, as determined prior to the Change in
Control by a majority of the nonemployee continuing members of the Board).
IN WITNESS WHEREOF, pursuant to the delegation of authority made to an
authorized officer of FirstEnergy Corp. on February 25, 2011, by the Board of
Directors of FirstEnergy Corp., to approve the changes to the FirstEnergy Corp.
Executive Deferred Compensation Plan which are reflected in Amendment No. 1 to
FirstEnergy Corp. Executive Deferred Compensation Plan, this Amendment No. 1 is
hereby executed this 28th day of April, 2011, effective as of the date set forth
above.

            FIRSTENERGY CORP.
      By:   /s/ Anthony J. Alexander         Anthony J. Alexander,       
President and Chief Executive
Officer of FirstEnergy Corp.   

 

6